Citation Nr: 0733987	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-21 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to an initial disability rating higher than 
10 percent for chondromalacia of the right knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for chondromalacia of the left knee.

4.  Entitlement to an initial disability rating higher than 
10 percent for a cervical spine strain.

5.  Entitlement to an initial disability rating higher than 
10 percent for a thoracic spine strain.

6.  Entitlement to an initial disability rating higher than 
10 percent for a lumbar spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from July 1999 to August 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran does not have a hearing loss disability in 
either ear.  

2.  The veteran's right knee disability has been manifested 
by some limitation of flexion, but flexion has not limited to 
less than 45 degrees.  

3.  The veteran's left knee disability has been manifested by 
some limitation of flexion, but flexion has not limited to 
less than 45 degrees.

4.  The veteran's cervical spine disability is productive of 
no more than slight limitation of motion.

5.  The veteran's thoracic spine disability is manifested by 
limitation of motion at times.

6.  The veteran's lumbar spine disability is manifested by no 
more than slight limitation of motion.

7.  Forward flexion of the thoracolumbar spine is greater 
than 60 degrees, and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.

8.  Forward flexion of the cervical spine is greater than 30 
degrees; the combined range of motion of the cervical spine 
is greater than 170 degrees.

9.  The spinal disabilities are not productive of guarding, 
abnormal gait, or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for an initial disability rating higher than 
10 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5019, 5260, 5261 (2007).

3.  The criteria for an initial disability rating higher than 
10 percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5019, 5260, 5261 (2007).

4.  The criteria for an initial disability rating higher than 
10 percent for a cervical spine strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2007).

5.  The criteria for an initial disability rating higher than 
10 percent for thoracic spine strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5291 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2007).

6.  The criteria for an initial disability rating higher than 
10 percent for lumbar spine strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5237 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss disability.  He is also seeking higher initial 
disability ratings for his service-connected knee and spine 
disabilities.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession and notice concerning the effective-date element 
of the claim, by letter mailed in November 2006.  Although 
this notice was provided after its initial adjudication of 
the claim, no additional evidence was received or identified 
by the veteran after the November 2006 letter.  Therefore, 
there is no reason to believe that the ultimate decision of 
the RO on the merits of any of the claims would have been 
different had VCAA notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and all available service medical 
records and pertinent VA medical records have been obtained.  
Although it appears that a portion of the veteran's service 
medical records are unavailable, the Board finds that their 
absence is not prejudicial to the veteran.  The Board notes 
that the report of the pre-discharge VA examination is of 
record.  With respect to the rating claims, a nexus to 
service has already been established.  The veteran's 
condition at the time of his discharge from service and 
thereafter is of primary concern.  With respect to the 
service connection claim, as will be explained in more detail 
below, the claim is being denied based on the lack of a 
current disability, and not on the basis of what happened in 
service.  The service medical records would not reasonably be 
expected to provide pertinent evidence with respect to the 
diagnosis of a current hearing loss disability.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco, 7 Vet. App. at 58 [where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern].  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  In his notice of disagreement, he stated that 
there are times when he has to ask what someone has said, and 
that he can hear people speaking yet not understand what they 
are saying.  

An audiometric evaluation was conducted in June 2003; and at 
that time, the following puretone averages were recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average 
Right		10	10	0	0	0	3 
Left		15	0	5	5	5	4 

Speech discrimination was measured at 96 percent for the 
right ear and 100 percent for the left.  

The veteran was afforded another audiometric examination in 
June 2006.  At that time, the following measurements were 
recorded:

Hertz (Hz)	500	1000	2000	3000	4000 Average 
Right		25	20	20	20	20	20 
Left		25	10	15	20	15	15 

Speech discrimination was measured at 96 percent for the 
right ear and 96 percent for the left.  

Based on these findings, the regulatory definition of a 
hearing loss disability is not met.  That is, the auditory 
threshold in none of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies is not 26 
decibels or greater; and none of the speech recognition 
scores is less than 94 percent.  See 38 C.F.R. § 3.385.  
Indeed, the June 2003 audiologist concluded that the 
veteran's hearing was within normal limits bilaterally.  The 
June 2006 audiologist concluded that "the [veteran] had no 
hearing problems."

The Board has considered the veteran's statements with 
respect to his perceived loss of hearing acuity.  The veteran 
is competent to describe his perception of his hearing.  
However, service connection for impaired hearing shall only 
be established when hearing status as determined by 
audiometric testing meets the specified pure tone or speech 
recognition criteria.  Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In this case, the criteria are not met.  

Accordingly, the Board concludes that a preponderance of the 
evidence weighs against this claim, and therefore, service 
connection for a bilateral hearing loss disability is not in 
order.



Knee Disabilities

The veteran is currently assigned a 10 percent disability 
rating for each knee by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, which provides that bursitis will be 
rated on the basis of limitation of motion of affected parts.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

The veteran was afforded a VA examination prior to discharge 
in May 2003.  At that time, both knees looked normal to the 
examiner.  Flexion of the right knee was measured to 105 
degrees, extension to 0 degrees.  The left knee could flex to 
115 degrees, with extension to 0 degrees.  Range of motion 
testing in June 2006 disclosed that motion in both knees 
ranged from 0 degrees of extension to 140 degrees of flexion.  
These findings do not support more than the currently 
assigned 10 percent rating for either knee.  

The Board has also considered the De Luca factors set out 
above.  On VA examination in May 2003, there was moderate 
pain in both knees on range of motion, and the pain started 
with the initiation of movement and lasted the whole range of 
motion.  There were also fatigue, weakness, and lack of 
endurance but no incoordination.  On VA examination in June 
2006, the examiner found that the veteran's knee function was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Thus, 
while the May 2003 examination supports a 10 percent rating 
for each knee for additional impairment due to pain on 
motion, the most recent evaluation does not support such a 
rating.  Nevertheless, the issue of a reduction in the 
assigned rating is not before the Board.  

The Board has considered the veteran's subjective complaints 
and statements.  The veteran informed the May 2003 examiner 
that he has pain in the knees in the morning, and they ache 
almost all day, even at rest at home at night.  If he sits 
too long, climbs stairs, or squats, he gets pain in his 
knees.  While the veteran is competent to describe his 
symptoms, the Board assigns greater weight to the objective 
measurements and observations of the VA examiners when 
determining range of joint motion and stability of the 
joints.  Moreover, the ratings currently assigned are 
primarily based on pain associated with motion of the knees.  

The Board has considered whether there is any other schedular 
basis to assign a higher rating or separate compensable 
rating.  On VA examination in June 2006, stability testing 
was within normal limits.  X-rays were also within normal 
limits.  Motor function of the lower extremities was within 
normal limits.  The June 2006 VA examiner reported no signs 
of abnormal weight bearing.  Posture and gait were within 
normal limits, and the veteran did not require any assistive 
devices.  In May 2003, drawer signs and McMurray's were 
negative.  There was no subluxation, joint effusion or 
locking pain.  While the examiner noted crepitus in both 
knees, and compression testing was positive on both sides, 
there was no indication of lateral instability.  

A private MRI report dated in April 2007 notes the presence 
of a tear of the posterior horn of the medial meniscus on the 
left, with similar findings in the right knee.  However, 
there is no indication from this report of any lateral 
instability or recurrent subluxation.  Other than the noted 
tears, the examiner stated that he did not see any 
significant findings.  

Based on such findings, the Board concludes that there is no 
other schedular basis to assign a rating higher or separate 
rating for either knee during any portion of the initial 
rating period.  Accordingly, these claims must also be 
denied.

Spine Disabilities

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The veteran is currently assigned a 10 percent disability 
rating for his cervical spine disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Under that code, a 10 percent 
rating is assigned where forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees; or 
with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating requires forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the criteria in effect prior to September 26, 2003, a 
10 percent rating was assigned for slight limitation of 
cervical spine motion.  A 20 percent rating was available 
where limitation of motion was moderate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

On VA examination in June 2006, the range of motion of the 
cervical spine was measured on flexion to 45 degrees; 
extension to 45 degrees; right lateral flexion to 45 degrees; 
left lateral flexion to 45 degrees; right rotation to 80 
degrees; and left rotation to 80 degrees.  These measurements 
were identical to the normal measurements listed by the 
examiner.  There was no objective evidence of muscle spasm.

On VA examination in May 2003, flexion was measured to 65 
degrees, extension was to 40 degrees, right lateral flexion 
was to 40 degrees, left lateral flexion was to 40 degrees, 
right rotation was to 80 degrees, and left rotation was to 80 
degrees.  Normal extension was listed as 0 to 50 degrees.  
The other measurements were equal to the normal measurements 
listed by the examiner.  The examiner noted some tenderness, 
but did not find any muscle spasms.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  In 
this case, the combined range of motion in May 2003 was 345 
degrees.  The combined range of motion in June 2006 was 340 
degrees.  

Based on such findings, the veteran's range of motion of the 
cervical spine was essentially normal, and the criteria for 
even the 10 percent rating are not met under either version 
of the rating schedule.  

However, the Board has also considered the De Luca factors 
set out above.  On VA examination in May 2003, there was 
moderate pain with motion of the cervical spine.  The pain 
started with the initiation of motion and lasted the whole 
range of motion.  There were also fatigue, weakness, and lack 
of endurance, but no incoordination. 

On VA examination in June 2006, the joint function of the 
spine was found not to be additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  Objectively, there was no evidence of 
tenderness, and there were no signs of abnormal weight-
bearing.  Posture and gait were within normal limits, and the 
veteran did not require any assistive devices.  

Thus, while the May 2003 examination results supports a 10 
percent rating for additional impairment due to pain on 
motion, despite the noncompensable rating warranted on the 
basis of measured range of motion, the most recent evaluation 
results do not support such a rating.  Indeed, it was the 
conclusion of the June 2006 VA examiner that the cervical 
spine condition had resolved.  Nevertheless, the question of 
a reduction in the rating assigned for cervical strain is not 
before the Board.

The Board has considered the veteran's subjective complaints 
and statements.  The veteran informed the May 2003 examiner 
that he has a constant pain in the neck.  While the veteran 
is competent to describe his symptoms, the Board assigns 
greater weight to the objective measurements and observations 
of the VA examiners when determining range of joint motion 
and factors such as neurological involvement.  The Board 
believes that the current rating adequately considers the 
veteran's pain.  

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  However, on VA examination 
in May 2003, the examiner did not think there was any 
radiation of pain on motion or radiculopathy.  There was no 
evidence of intervertebral disc syndrome and there were no 
incapacitating episodes within the past 12 months.  Motor 
function and power and sensory function were normal.  
Reflexes were 1+ in the biceps and triceps.  Similarly, on VA 
examination in June 2006, there was no evidence of radiating 
pain on movement.  Motor and sensory function of the upper 
extremities was within normal limits.  Biceps and triceps 
reflexes were 2+.  Based on such findings, the Board 
concludes that there is no basis to assign a rating higher 
than 10 percent for cervical spine impairment during any 
portion of the initial rating period.

The veteran is currently assigned separate 10 percent 
disability ratings for his thoracic spine and lumbar spine 
disabilities.  Under the current version of the rating 
schedule, these spinal segments are considered as a single 
unit and are not to be separately evaluated.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees, but not greater than 235 
degrees; if there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the former version of the rating schedule, applicable 
only to the period from August 5, 2003, to September 25, 
2003, a noncompensable rating was assigned for slight 
limitation of dorsal (thoracic) spine motion under Diagnostic 
Code 5291.  A 10 percent rating required moderate limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5291.

Also under the former schedule, 10 percent rating was 
assigned where there was slight limitation of lumbar motion 
under Diagnostic Code 5292.  A 20 percent rating was 
available for moderate limitation of motion   See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Under the former criteria, lumbosacral strain warrants a 
noncompensable evaluation if there are slight subjective 
symptoms only.  A 10 percent evaluation is warranted if it is 
manifested by characteristic pain on motion.  With muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

On VA examination in June 2006, thoracolumbar flexion was 
measured to 90 degrees, extension to 30 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right rotation to 30 degrees, and left rotation to 
30 degrees.  These were identical to the normal ranges listed 
by the examiner.  Muscle spasms were absent, and there was no 
tenderness noted.  Inspection of the spine revealed symmetry 
of spinal motion, and normal curvatures of the spine.  

On VA examination in May 2003, flexion was measured to 80 
degrees, extension to 30 degrees, right lateral flexion to 40 
degrees, left lateral flexion to 40 degrees, right rotation 
to 35 degrees, and left rotation to 35 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
In this case, the combined range of motion in May 2003 was 
260.  The combined range of motion in June 2006 was 240.  

Based on such findings, the veteran's range of motion of the 
thoracolumbar spine is considered to be normal, and the 
criteria for even the current ratings are not met under 
either version of the rating schedule.  

The Board has also considered the De Luca factors set out 
above.  On VA examination in May 2003, there was moderate 
pain on motion starting with the initiation of motion and 
lasting the whole range of motion.  There were also fatigue, 
weakness, and lack of endurance, but no incoordination.  The 
May 2003 examiner also noted muscle spasms and tenderness.  
By contrast, in June 2006, the examiner found that joint 
function of the spine was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  

Thus, while the May 2003 examination supports a 10 percent 
rating for additional impairment due to pain on motion, 
despite the noncompensable rating warranted on the basis of 
measured range of motion, the most recent evaluation report 
does not support such a rating.  Indeed, it was the 
conclusion of the June 2006 VA examiner that the thoracic 
condition had resolved.  Nevertheless, the question of a 
reduction in the rating assigned for thoracolumbar strain is 
not before the Board.

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  However, on VA examination 
in June 2006, the examiner found no evidence of radiating 
pain on movement.  There was a negative straight leg raising 
test on the right and left.  There were no signs of 
intervertebral disc syndrome.  Motor and sensory functions of 
the lower extremities were within normal limits.  Ankle and 
knee reflexes were 2+. 

On VA examination in May 2003, there was radiation of pain on 
motion in the back.  Straight leg raises were 50 degrees with 
low back pain on the right side.  On the left side, it was 55 
degrees with pain in the hamstrings.  However, the positive 
straight leg raising was found to be more likely due to an 
orthopedic condition and not neurological.  The examiner 
concluded that there was no evidence of intervertebral disc 
syndrome, and there have been no incapacitating episodes with 
his low back within the past 12 months.  Based on such 
findings, the Board concludes that there is no other 
schedular basis to assign a rating higher than the currently 
assigned 10 percent ratings for thoracic and lumbar spine 
impairment during any portion of the initial rating period.  
The conclusion of the June 2006 VA examiner was that the 
thoracic condition had entirely resolved, but that the lumbar 
condition had progressed to Grade I anterior 
spondylolisthesis of L5 relative to S1 associated with 
bilateral L5 spondylolytic defects.  Still, he concluded that 
the effect of the condition on the veteran's daily activity 
was minimal.

The Board has also considered the veteran's subjective 
complaints and statements.  The veteran informed the May 2003 
examiner that his back pain radiates into his thighs all the 
way down to his knees, and that he has difficulty running and 
jumping because of his back.  However, he also stated that 
the back pain only comes on when he is doing something heavy, 
lifting, or bending his knees.  While the veteran is 
competent to describe his symptoms, the Board assigns greater 
weight to the objective measurements and observations of the 
VA examiners when determining range of joint motion and 
factors such as neurological involvement.  The Board believes 
that the current rating adequately considers the veteran's 
symptomatology.  

Accordingly, the Board concludes that higher initial 
disability ratings for the thoracic and lumbar spine are not 
in order.

Other Considerations

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for any of the disabilities considered here, 
and that the manifestations of each disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from any of the appealed disabilities 
would be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an initial disability rating higher than 10 
percent for chondromalacia of the right knee is denied.

Entitlement to an initial disability rating higher than 10 
percent for chondromalacia of the left knee is denied.

Entitlement to an initial disability rating higher than 10 
percent for a cervical spine strain is denied.

Entitlement to a disability rating higher than 10 percent for 
a thoracic spine strain is denied.

Entitlement to a disability rating higher than 10 percent for 
a lumbar spine strain is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


